Citation Nr: 1611681	
Decision Date: 03/23/16    Archive Date: 03/29/16

DOCKET NO.  12-18 142	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for ischemic heart disease.

2.  Entitlement to service connection for a cerebrovascular accident, to include as secondary to the service-connected diabetes mellitus, type II.

3.  Entitlement to a rating in excess of 60 percent for adenocarcinoma of the prostate, status post radiation therapy with urinary incontinence.

4.  Entitlement to a rating in excess of 30 percent for posttraumatic stress disorder (PTSD).

5.  Entitlement to a rating in excess of 30 percent for peripheral neuropathy of the right upper extremity.

6.  Entitlement to a rating in excess of 20 percent for peripheral neuropathy of the left upper extremity.  

7.  Entitlement to a rating in excess of 20 percent for peripheral neuropathy of the right lower extremity.  

8.  Entitlement to a rating in excess of 20 percent for peripheral neuropathy of the left lower extremity.  

9.  Entitlement to a rating in excess of 20 percent for diabetes mellitus, type II with erectile dysfunction.

10.  Entitlement to a total rating based on individual employability due to service-connected disabilities (TDIU).

11.  Entitlement to special monthly compensation (SMC) based on aid and attendance.

12.  Entitlement to automobile and adaptive equipment or for adaptive equipment only.  


REPRESENTATION

Appellant represented by:	Colin E. Kemmerly, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Barstow, Counsel



INTRODUCTION

The Veteran had active military service from October 1967 to April 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from February 2010, January 2011, August 2011, and April 2012 rating decisions of the VA Regional Office (RO) in Jackson, Mississippi.  

In December 2015, the Veteran testified at a hearing conducted before the undersigned.  A transcript of the hearing has been associated with the claims file.  

The Board notes that the RO previously denied claims of service connection for a heart disorder in March 1974 and June 2007.  However, effective on August 31, 2010, VA amended 38 C.F.R. § 3.309(e) to add ischemic heart disease to the list of diseases associated with exposure to certain herbicide agents.  Therefore, the RO conducted a review of the Veteran's previously denied heart disease claim pursuant to the litigation provisions in the case Nehmer v. Department of Veterans Affairs, 712 F. Supp. 1404, 1409  (N.D. Cal. 1989).  As such, the RO sent additional notice to the Veteran and readjudicated the claim in the January 2011 rating decision.

The Veteran has submitted new evidence in the form of medical records, which relates to the issues on appeal.  He specifically waived his right to have the RO consider this evidence in the first instance.  38 C.F.R. § 20.1304(c) (2015).  

The issues of service connection for ischemic heart disease, an increased rating for PTSD, and entitlement to a TDIU and SMC being remanded are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  In December 2015, prior to the promulgation of a decision in the appeal, the Veteran withdrew from appellate review his appeal of the claims for increased ratings for adenocarcinoma of the prostate, status post radiation therapy with urinary incontinence; peripheral neuropathy of the bilateral upper extremities; peripheral neuropathy of the bilateral lower extremities; and for entitlement to automobile and adaptive equipment or for adaptive equipment only.

2.  A cerebrovascular accident was not present during service, was not manifest within one year of discharge from service, and did not develop as a result of any incident during service, including the service-connected diabetes mellitus, type II.

3.  The diabetes mellitus, type II, with erectile dysfunction does not require the regulation of activities and does not have compensable complications other than the already service-connected peripheral neuropathy of the bilateral upper and lower extremities and erectile dysfunction.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a rating in excess of 60 percent for adenocarcinoma of the prostate, status post radiation therapy with urinary incontinence by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).

2.  The criteria for withdrawal of a rating in excess of 30 percent for peripheral neuropathy of the right upper extremity by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).

3.  The criteria for withdrawal of a rating in excess of 20 percent for peripheral neuropathy of the left upper extremity by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).

4.  The criteria for withdrawal of a rating in excess of 20 percent for peripheral neuropathy of the right lower extremity by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).

5.  The criteria for withdrawal of a rating in excess of 20 percent for peripheral neuropathy of the left lower extremity by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).

6.  The criteria for withdrawal of entitlement to automobile and adaptive equipment or for adaptive equipment only by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).

7.  A cerebrovascular accident was not incurred or aggravated in service and is not proximately due to or the result of the service-connected diabetes mellitus, type II.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.310 (2015).

8.  The criteria for a rating in excess of 20 percent for diabetes mellitus, type II with erectile dysfunction have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.3, 4.7, 4.119 Diagnostic Code (DC) 7913(2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 & 3.326(a) (2015).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Such notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

With regard to claims for increased disability ratings for service-connected conditions, the law requires VA to notify the claimant that, to substantiate a claim, the claimant must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated and remanded sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The claimant must be notified that, should an increase in disability be found, a disability rating will be determined by applying relevant Diagnostic Codes, which typically provide for a range in severity of a particular disability from noncompensable to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration.  Finally, the notice must provide examples of the types of medical and lay evidence that the Veteran may submit (or ask the VA to obtain) that are relevant to establishing his or her entitlement to increased compensation.  However, the notice required by section 5103(a) need not be specific to the particular veteran's circumstances; that is, VA need not notify a veteran of the specific diagnostic codes that may be considered or notify of any need for evidence demonstrating the effect that the worsening of the disability has on the particular veteran's daily life.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

The Veteran was notified in a letter dated in April 2009 regarding the type of evidence necessary to establish his claims.  He was instructed how to establish service connection and that to show entitlement to an increased evaluation for his service-connected disability, the evidence must show that the disability has gotten worse.  The Veteran was notified of what evidence and/or information was already in the RO's possession, what additional evidence and/or information was needed from the Veteran, what evidence VA was responsible for getting, and what information VA would assist in obtaining on the Veteran's behalf.  The letter notified the Veteran of the criteria for assigning a disability rating and an effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

Regarding VA's duty to assist, VA obtained the Veteran's service treatment records (STRs), post-service medical records, Social Security Administration (SSA) records and also secured examinations in furtherance of his claims.  Pertinent VA examinations were obtained in December 2009 and June 2012.  38 C.F.R. § 3.159(c)(4).  The VA examinations obtained in this case are sufficient, as the examiners conducted complete examinations, recorded all findings considered relevant under the applicable law and regulations, and offered well supported opinions based on consideration of the full history of the disorders.  Although the examination for the Veteran's diabetes mellitus, type II is over three years old, the Veteran has not reported a worsening since the examination.  As there is no evidence of worsening since the last VA examination, a remand for a new VA examination is not warranted.  See Palczewski v. Nicholson, 21 Vet. App. 174, 182 (2007) (mere passage of time does not require VA to provide a new medical examination); VAOPGCPREC 11-95 (interpreting that a new examination is appropriate when there is an assertion of an increase in severity since the last examination).  The Board finds that VA's duty to assist the Veteran with respect to obtaining a VA examination concerning the issues adjudicated herein has been met.  38 C.F.R. § 3.159(c)(4).  

II.  Analysis

	A.  Withdrawal

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2015).  Withdrawal may be made by the Veteran or by his authorized representative.  38 C.F.R. § 20.204.  In the present case, the Veteran has withdrawn his appeal of the issues of increased ratings for adenocarcinoma of the prostate, status post radiation therapy with urinary incontinence; peripheral neuropathy of the bilateral upper extremities; peripheral neuropathy of the bilateral lower extremities; and entitlement to automobile and adaptive equipment or for adaptive equipment only.  See December 2015 Hearing Transcript (T.) at 2.  Hence, there remain no allegations of errors of fact or law for appellate consideration of these issues.  Accordingly, the Board does not have jurisdiction to review the appeal of the issues of increased ratings for adenocarcinoma of the prostate, status post radiation therapy with urinary incontinence; peripheral neuropathy of the bilateral upper extremities; peripheral neuropathy of the bilateral lower extremities; and entitlement to automobile and adaptive equipment or for adaptive equipment only and they are dismissed.

	B.  Service Connection

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during active military service.  38 U.S.C.A. § 1110.  Generally, service connection requires (1) the existence of a present disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Pursuant to 38 C.F.R. § 3.303(b), when a chronic condition (e.g., brain hemorrhage) is present, a claimant may establish the second and third elements by demonstrating continuity of symptomatology.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Certain chronic diseases (e.g., brain hemorrhage) may be presumptively service connected if they become manifest to a degree of 10 percent or more within one year of leaving qualifying military service.  38 C.F.R. §§ 3.307(a)(3); 3.309(a) (2015).  

Any disability that is proximately due to or the result of a service-connected disease or injury is considered service connected, and when thus established, this secondary condition is considered a part of the original condition.  38 C.F.R. § 3.310(a).  Additionally, any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  However, VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  38 C.F.R. § 3.310(b).

Lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).

The Veteran's STRs show no treatment for, or complaints, of a cerebrovascular accident.  His April 1971 separation examination revealed all clinically normal systems.  In his report of medical history, he denied any pertinent symptoms except for frequent or severe headache.  There is no indication of any injury to the Veteran's brain.  

The Veteran's post-service treatment records shows that he was in a motor vehicle accident in August 1979.  An August 1979 case history shows that the Veteran was in an accident the night before.  He was reported to have multiple injuries, including  likely an extracerebral clot on the right.  A December 1979 rehabilitation discharge summary shows that voluntary control of the right extremities continued to improve, although it was questionable whether the Veteran would be able to use his right upper extremity for fine function.  A November 1981 SSA evaluation shows that the Veteran's left side became normal, and his right leg improved substantially, although his right arm remained significantly weak, as did his right face.  The Veteran was noted to have had a history of catastrophic head trauma two years ago, with a residual right hemiparesis.  None of the records during treatment for the injuries following the motor vehicle accident indicate that the Veteran's diabetes mellitus, type II caused a cerebrovascular accident.
A November 2002 record shows that the Veteran was status post motor vehicle accident in 1978 and subdural hematoma with resulting right hemiparesis.  A June 2006 record again shows that the Veteran had a cerebrovascular accident following the motor vehicle accident and that he had residual dense right-sided hemiparesis.  None of the Veteran's treatment records contain any opinion relating a cerebrovascular accident to his military service or to his diabetes mellitus, type II.  They also do not contain any opinion indicating that the Veteran's resultant right-sided hemiparesis is aggravated by his diabetes mellitus, type II.

The Veteran was afforded a VA examination in December 2009.  He reported being in a one car motor vehicle accident and being in a coma for two to three weeks in August 1978.  He reported having a craniotomy and being a patient at a hospital for five months.  The Veteran had right hemiparesis with contraction of the right hand, arm and leg with a right foot drop since that time.  He also had some contraction of the left upper extremity that gradually improved by 1980.  He reported that he had not had any additional strokes since the accident.  He reported being diagnosed with diabetes in 2002.  The examiner noted that the Veteran had not been diagnosed with recurrent cerebrovascular accident.  In regard to neuropathy, the Veteran had had right-sided hemiparesis since his motor vehicle accident and there had been no change or deterioration.  The examiner opined that after reviewing the claims file and examining the Veteran, the Veteran's cerebrovascular accident was due to his motor vehicle accident.  The examiner noted that the Veteran had not had a repeat cerebrovascular accident since 1978.  He opined that the cerebrovascular accident was not caused or related to diabetes.  The examiner also opined that regarding whether his diabetes aggravated his neurological hemiparesis, it had not aggravated or worsened it.  The examiner noted that the Veteran reported no increased in his residual hemiparesis at that time.  The Veteran also denied any recurrent stroke.  

In an April 2010 statement, the Veteran reported that he was not applying for service connection for a cerebrovascular accident as he thought that the "C" stood for coronary instead of cerebral.

At his December 2015 hearing, the Veteran testified that none of his doctors had discussed any potential relationship between the cerebrovascular accident and his diabetes.  T. at 6.  

Based on a review of the evidence, the Board concludes that service connection for a cerebrovascular accident is not warranted.  Although the evidence shows that the Veteran has had a cerebrovascular accident, it does not show that it is related to his military service.

Beginning with service connection on a direct basis, the Veteran's STRs show no event, injury, or disease to his brain.  The evidence does not show that the Veteran incurred any event, injury or disease to his brain in service or that he had a cerebrovascular accident in service.  Indeed, the Veteran has not contended that a cerebrovascular accident is directly related to his military service.  The evidence shows that the Veteran's cerebrovascular accident occurred in 1979, several years after service.  In this case, the contemporaneous service records and post-service treatment records all fail to show that a cerebrovascular accident occurred during the Veteran's military service or that he incurred an event, injury, or disease to his brain in service.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) (contemporaneous evidence has greater probative value than history as reported by the claimant).  

The evidence fails to support a finding that the Veteran's post-service cerebrovascular accident is directly related to his military service.  None of his treatment records contain any such opinion.  Rather, the evidence as discussed above shows that it was related to his post-service motor vehicle accident.  In addition to the treatment records discussed above, the December 2009 examiner's opinion shows that the Veteran's cerebrovascular accident is related to his post-service motor vehicle accident.  As the examiner's opinion was formed after interviewing and examining the Veteran, as well as reviewing the evidence of record, the Board accords it great probative value.  It is also uncontradicted.  Therefore, the evidence weighs against a finding that a cerebrovascular accident is directly related to the Veteran's military service.  

Furthermore, as the evidence does not show that the Veteran's cerebrovascular accident was manifest to a degree of 10 percent or more within one year of discharge, the Board finds that service connection on a presumptive basis is not warranted.  

Similarly, the Board also finds that the evidence does not establish a continuity of symptomatology and therefore a nexus under Walker as a brain hemorrhage is a chronic disease as per 38 C.F.R. § 3.309.  The Veteran's STRs, post-service medical records, as well as the Veteran's statements, have not shown any continuity of symptomatology dating back to service.  In this case, the contemporaneous evidence fails to show a continuity of symptomatology following the Veteran's military service.  See Curry, 7 Vet. App. at 68.

Regarding service connection on a secondary basis, the evidence fails to show that the Veteran's service-connected diabetes mellitus, type II either caused or aggravated his cerebrovascular accident.  As discussed above, the Veteran's cerebrovascular accident occurred in 1979; he reported not being diagnosed with diabetes mellitus, type II until 2002 to the December 2009 VA examiner.  The evidence does not show, nor does the Veteran contend, that he has had any recurrent cerebrovascular accidents since 1979.  No medical professional has provided any opinion indicating that the Veteran's diabetes mellitus, type II caused his cerebrovascular accident.  The evidence also does not show that the Veteran's diabetes mellitus, type II aggravated his cerebrovascular accident or the residual right-sided hemiparesis resulting from the cerebrovascular accident.  The only medical opinion of record, that of the December 2009 VA examiner, shows that the Veteran's diabetes mellitus, type II did not cause or aggravate his cerebrovascular accident or its residual right-sided hemiparesis.  As the examiner's opinion was formed after interviewing and examining the Veteran, as well as reviewing the evidence, the Board accords it great probative value.  It is also uncontradicted.  

The overall evidence of record as discussed above weighs against a finding of a cerebrovascular accident being associated with the Veteran's active duty.  Without competent evidence showing an association between a cerebrovascular accident and his active duty, to include being secondary to the service-connected diabetes mellitus, type II, service connection for a cerebrovascular accident, to include being secondary to the service-connected diabetes mellitus, type II, is not warranted.

Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet.App. 428, at 435 (2011), as to the specific issue in this case, the etiology of a cerebrovascular accident falls outside the realm of common knowledge of a lay person.  See Jandreau at 1377 n.4 (lay persons not competent to diagnose cancer).  The Veteran's own assertions as to etiology have no probative value.

Without competent and credible evidence of an association between a cerebrovascular accident and the Veteran's active duty, to include the service-connected diabetes mellitus, type II, service connection for a cerebrovascular accident is not warranted.  Based on this evidentiary posture, the Board concludes that the preponderance of the evidence is against the Veteran's claim for service connection for a cerebrovascular accident.  As the preponderance of the evidence is against this issue, the benefit-of-the-doubt rule does not apply, and the Veteran's claim of entitlement to service connection for a cerebrovascular accident, to include as secondary to the service-connected diabetes mellitus, type II, is denied.  See 38 U.S.C.A §5107 (West 2014).  

	C.  Increased Rating

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities.  38 C.F.R. Part 4.  The Board determines the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, and the assigned rating is based, as far as practicable, upon the average impairment of earning capacity in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.  Where entitlement to compensation has already been established and an increase in the assigned evaluation is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Although the recorded history of a particular disability should be reviewed in order to make an accurate assessment under the applicable criteria, the regulations do not give past medical reports precedence over current findings.  Id.  

The Court has held that staged ratings are appropriate for initial rating and increased rating claims when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App 505 (2007).

The Veteran's diabetes mellitus, type II with erectile dysfunction is rated as 20 percent disabling under 38 C.F.R. § 4.119, DC 7913, which evaluates impairment resulting from diabetes mellitus.  

Specifically, pursuant to DC 7913, diabetes mellitus requiring insulin and restricted diet, or; oral hypoglycemic agent and restricted diet is assigned a 20 percent disability rating.  38 C.F.R. § 4.119, DC 7913 (2015).

Diabetes mellitus requiring insulin, restricted diet, and regulation of activities is assigned a 40 percent disability rating.  Id.

Diabetes mellitus requiring insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated, is assigned a 60 percent disability rating.  Id.

Diabetes mellitus requiring more than one daily injection of insulin, restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities) with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately evaluated, is assigned a 100 percent disability rating.  Id.

In addition, the regulations stipulate that compensable complications of diabetes are to be evaluated separately, with noncompensable complications to be considered as part of the diabetic process under DC 7913.  Id at Note (1).  

The Board notes that "regulation of activities" is defined in DC 7913 as "avoidance of strenuous occupational and recreational activities."  Id.  In Camacho v. Nicholson, 21 Vet. App. 360, 363-364 (2007), the Court held that medical evidence is required to show that occupational and recreational activities have been restricted. 

The Veteran was afforded a VA examination in December 2009.  He reported having a hypoglycemic reaction three to four times per week, but denied ketoacidosis.  He had not been hospitalized for hypoglycemia or ketoacidosis.  He had not been prescribed a restriction of activity to prevent his hypoglycemic reaction.  He was currently on medication.  He reported seeing his diabetic provider once per year.  He had had an eye examination in October 2009 and no diabetic retinopathy was noted.  The Veteran was diagnosed with diabetes mellitus, type II, well controlled with medication and diet.  Complications included the already service-connected peripheral neuropathy of the bilateral upper and lower extremities and erectile dysfunction.  The examiner opined that the Veteran's hypertension was essential type and not related to diabetes as it pre-dated diabetes; hypertension was not related to diabetes unless significant renal pathology.  The examiner opined that there were no renal or ocular complications from diabetes and that no other complications were noted at that time.  

The Veteran was provided a VA examination in June 2012.  He reported that he currently controlled his blood sugars with medication.  He did not require regulation of activities as part of medical management of his diabetes mellitus.  He visited his diabetic care provider less than two times per month for episodes of ketoacidosis or hypoglycemic reactions.  He had not had any episodes of ketoacidosis or hypoglycemia requiring hospitalization over the past 12 months.  The only complication diagnosed was diabetic peripheral neuropathy.  His disability did not impact his ability to work.  

None of the Veteran's treatment records have shown that his disability requires the regulation of activities.  In fact, a February 2014 record shows that the Veteran's care providers were trying to convince him to increase activity/exercise level.  

Based on a review of the evidence, the Board concludes that a rating in excess of 20 percent is not warranted at any time during this appeal.  The next higher rating of 40 percent, as well as the 60 and 100 percent ratings, all contemplate the regulation of activities.  In this case, the examinations and treatment records all fail to show that the Veteran is required to regulate his activities as a result of his diabetes mellitus, type II.  As noted above, the Veteran was specifically told to increase his activity/exercise level.  The Veteran's contentions during this appeal, including his hearing testimony, have not shown that he needs to regulate his activities because of his diabetes mellitus, type II.  Consequently, as the ratings in excess of 20 percent all contemplate the regulation of activities, which has not been shown, the Board finds that a rating in excess of 20 percent is not warranted.  

Additionally, no other complications besides the already service-connected peripheral neuropathy of the bilateral upper and lower extremities and erectile dysfunction have been shown.  As noted above, the Veteran has withdrawn his appeal of the ratings assigned to his peripheral neuropathy.  Furthermore, the RO has included the Veteran's erectile dysfunction as part of the diabetic process.  Therefore, there are no compensable complications of diabetes to be evaluated separately and no other noncompensable complications to be considered as part of the diabetic process under DC 7913.  

For these reasons, the Board finds that the criteria for a rating in excess of 20 percent have not been met.

Furthermore, the rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and their residual conditions in civil occupations.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the disability.  38 C.F.R. § 4.1.  The Board notes that in exceptional cases where evaluations provided by the rating schedule are found to be inadequate, an extraschedular evaluation may be assigned which is commensurate with the veteran's average earning capacity impairment due to the service-connected disorder.  38 C.F.R. § 3.321(b).  However, the Board believes that the regular schedular standards applied in the current case adequately describe and provide for the Veteran's diabetes mellitus, type II with erectile dysfunction symptoms and disability level.  Marked interference with employment beyond that contemplated by the schedular criteria has not been shown.  The record does not reflect a disability picture that is so exceptional or unusual that the normal provisions of the rating schedule would not adequately compensate the Veteran for his service-connected disability.  


ORDER

Entitlement to a rating in excess of 60 percent for adenocarcinoma of the prostate, status post radiation therapy with urinary incontinence is dismissed.

Entitlement to a rating in excess of 30 percent for peripheral neuropathy of the right upper extremity is dismissed.

Entitlement to a rating in excess of 20 percent for peripheral neuropathy of the left upper extremity is dismissed.  

Entitlement to a rating in excess of 20 percent for peripheral neuropathy of the right lower extremity is dismissed.  

Entitlement to a rating in excess of 20 percent for peripheral neuropathy of the left lower extremity is dismissed.  

Entitlement to automobile and adaptive equipment or for adaptive equipment only is dismissed.  
Entitlement to service connection for a cerebrovascular accident, to include as secondary to the service-connected diabetes mellitus, type II is denied.

Entitlement to a rating in excess of 20 percent for diabetes mellitus, type II with erectile dysfunction is denied.


REMAND


Regrettably, a remand is necessary for the remaining issues.  Beginning with the Veteran's ischemic heart disease, VA examinations in March 2007 and December 2009 both show that there was no evidence of heart disease.  Since then, the Veteran submitted additional evidence indicating that he may have ischemic heart disease.  A July 2015 record shows a diagnosis of congestive heart failure; there are no diagnostic tests indicating how such diagnosis was reached.  A January 2016 cardiac stress test reveals that a low intensity area of ischemia could not be excluded.  In light of the additional evidence, the Board finds that a remand to afford the Veteran a new VA examination to determine whether he does in fact have ischemic heart disease would be beneficial.  

Regarding the Veteran's PTSD, he was last afforded a VA examination in 2012.  His hearing testimony indicates that his disability may have worsened in severity since that examination.  Therefore, the Board finds that a remand is necessary for a new examination.  

As the Veteran's claims for entitlement to a TDIU and SMC are intertwined with the issues being remanded, they must therefore also be remanded.  

Accordingly, the case is REMANDED for the following action:

1.  Procure records of post-service treatment that the Veteran has received.  The Board is particularly interested in records of treatment received from the Biloxi VA Medical Center.  If any such records identified by the Veteran are not available, he should be so informed, and notations as to the unavailability of such records and as to the attempts made to obtain the documents should be made in the claims file.  All such available reports should be associated with the claims folder.

2.  Afford the Veteran an appropriate VA examination to determine the nature and extent of any diagnosed ischemic heart disease.  The Veteran's claims file, including a copy of this remand, must be made available to the examiner for review in connection with the examination.  
      
The examiner is requested to review the record and offer an opinion as to whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of approximately 50 percent), or less likely than not (i.e., probability less than 50 percent) that the Veteran has ischemic heart disease (including, but not limited to, acute, subacute and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina).  

The examiner should address the July 2015 record showing a diagnosis of congestive heart failure as well as the January 2016 cardiac stress test showing that a low intensity area of ischemia could not be excluded.  

A complete rationale should be given for all opinions and conclusions expressed.  If the examiner must resort to speculation to render the requested opinions, he/she must state what reasons, with specificity, that this question is outside the scope of a medical professional conversant in VA practices.

3.  Accord the Veteran an appropriate VA examination to determine the current level of severity of his service-connected psychiatric disability.  His claims file, including a copy of this remand, must be made available to the examiner for review in connection with the examination.  All indicated tests should be conducted, and the reports of any such studies should be incorporated into the examination report to be associated with the claims file.  

All pertinent psychiatric symptoms found should be noted in the examination report.  The examiner should comment on the extent to which the Veteran's PTSD impairs his occupational and social functioning.  

To the extent possible, the examiner should differentiate between what symptomatology is  attributable to the service-connected PTSD and the nonservice-connected cognitive disorder, not otherwise specified (NOS).

A complete rationale should be given for all opinions and conclusions expressed.  If the examiner must resort to speculation to render the requested opinion, he/she must state what reasons, with specificity, that this question is outside the scope of a medical professional conversant in VA practices.
4.  Ensure that the examination reports comply with (answer the questions posed in) this Remand.  If any report is insufficient, it should be returned to the examiner for corrective action, as appropriate.

5.  Then, readjudicate the issues remaining on appeal.  If any benefit remains denied, the Veteran and his representative should be provided a supplemental statement of the case and given an appropriate opportunity to respond.  The case should then be returned to the Board for further consideration.


The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MILO H. HAWLEY 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


